Title: “N.N.”: Reply to Vindex Patriae on American Representation in Parliament, 29 January 1766
From: 
To: 


This letter was not reprinted in the Pennsylvania Chronicle among those attributed to Franklin, but the signature “N.N.” is the same as that he had used in two earlier replies to “Vindex Patriae” on political and legal aspects of their controversy the authorship of which appears well established. The style is characteristically Franklin’s as is the ironical twist toward the end of the third paragraph where he explains the American belief in the “venality and corruption” of both sides in the British political divisions. This letter responds to a longer one by “Vindex Patriae” in the Gazetteer for January 17 attempting to answer “N.N.” on the tenure of the manor of East Greenwich and other matters touched on in the letter dated January 6, above, pp. 18–22.
 

  [Jan. 29, 1766]
  To the Printer.

  In your paper of Friday last, Vindex Patriae justifies his involving all the people of the colonies in the guilt of the late riots, because they were not prevented. He seems not to have considered that riots are sudden things, which often are not foreseen, and therefore cannot be prevented. Scarce a year passes, in which England, and even London, how well soever governed, do not afford ample instances of this, which are therefore never, by reasonable people, imputed to the “whole community.”
His repeated arguments about “East Greenwich” and “America in England,” and the “total illegality of the power of assemblies to raise money,” I pass over, as I do not find that any body is convinced by them, but himself, and I believe no one elsewhere will be. I would only remark another instance of his unacquaintedness with facts. He denies, that the people of New England are restrained (as I heard they were) in “working their own beaver into hats, their wool into cloth, or their iron into steel:” Let him but consult the statutes under the several heads, and he will see how much those operations are fettered in America, and perhaps be sensible of his mistake.
  His justification of the abuses with which he has treated the Americans, is curious. “I agree, says he, that reflections on the morals of the Americans ought to be shunned, except when the Americans make it necessary to display their true character. Had it never been proposed to subject us to America, by introducing Members from thence into our legislature, I had never touched that point; but when a proposal of this sort is made, it is necessary that their true characters should be looked into and published,” &c. Now after affirming, from my certain knowledge of, and long acquaintance with both countries, that the “Morals of the Americans” in general, considered in the whole as a people, are much purer, much less corrupt, than the general morals of the English, a difference naturally to be expected, and always to be expected, between young countries and old ones; the remark of Swift being equally applicable to states as to single persons, when he said, he would venture great odds in a wager, that the greatest knave in England was the oldest. I say, after affirming this of the Americans, and observing, that whatever might “make it necessary to display their true character, nothing could make it necessary to give them a false one”;I would ask this gentleman, where is the foundation he mentions for supposing “The Americans made it necessary” to give them any character at all? Have they ever “proposed to introduce Members from thence into the legislature here? Has there ever been the least petition, memorial, or request to that purpose sent hither from America? Does he imagine the people there have the least inclination towards it? If he does, he never was more mistaken. There never was any danger to the public, which he had less reason to apprehend. For in the first place, the Americans not only never have, asked such a privilege, but, he may depend on it, they never will; for they have not the least conception that it could be of any use to them. They are contented with their own little legislatures, if they may be permitted to enjoy the privileges belonging to them. They read the political papers and pamphlets of this country; they see that the parties, into which the great are continually divided, are for ever mutually accusing each other with the grossest venality and corruption. At so great a distance, they can be but little acquainted with the particular merit of personal characters, and therefore, to be impartial, they believe both sides. They could propose to themselves no advantage, if they did not send their best and honestest men; and those they are not willing to expose to the danger of being corrupted, or themselves to the legal mischiefs that might be the consequence of such corruption. In the next place, though I think it highly the interest of this country to consolidate its dominions, by inviting, and even (if it has a power) compelling the Americans as well as Irish to submit to an union, send representatives hither, and make one common p——t of the whole; yet I am persuaded that will never be done, as every ministry has already difficulty enough to satisfy those, who think they have a right to divide, or to recommend the division of all posts, profits and emoluments; and those who think they have such right, will never agree to increase their own number, by which the chance in favour of each would be diminished. Agreable to the shrewd remark of one of Sir Robert Walpole’s friends, that of late he found their party increasing, which he did not like. How so, says Sir Robert. Why, z——ds, Sir, says he, don’t we lie two in a bed already?
  N. N.
